Exhibit 10.1

ARTICLES OF AMENDMENT
OF
THEATER XTREME ENTERTAINMENT GROUP, INC.
  stamp [ex10stamp.jpg]


Theater Xtreme Entertainment Group, Inc. (the “Corporation”), a corporation
organized and existing under and by virtue of the Florida Business Corporation
Act, DOES HEREBY CERTIFY THAT:


1.           The name of the Corporation is Theater Xtreme Entertainment Group,
Inc.


2.           Pursuant to the authority conferred on the Board of Directors of
the Corporation by Article III of its Articles of Incorporation, and the
provisions of Section 607.0602 of the Florida Business Corporation Act, the
Board of Directors duly adopted a resolution designating 1,300,000 of the
Corporation’s authorized shares of preferred stock as the Corporation’s Series A
12% Convertible Preferred Stock, and created the preferences, limitations, and
relative rights related thereto as are set forth on the attached Certificate of
Preferences, Limitations, and Relative Rights of the Series A 12% Convertible
Preferred Stock.


3.           This amendment to the Corporation’s Articles of Incorporation was
adopted on April 24, 2008.


4.           This amendment to the Corporation’s Articles of Incorporation was
adopted by the Corporation’s Board of Directors without shareholder action,
which was not required.


IN WITNESS WHEREOF, the Corporation has caused this document to be executed by
Robert G. Oberosler, its Chief Executive Officer, this 5th day of May, 2008.




THEATER XTREME ENTERTAINMENT GROUP, INC.


 
By:           /s/ Robert G. Oberosler
Robert G. Oberosler,
Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 

CERTIFICATE OF PREFERENCES, LIMITATIONS, AND RELATIVE RIGHTS OF
THE SERIES A 12% CONVERTIBLE PREFERRED STOCK OF
THEATER XTREME ENTERTAINMENT GROUP, INC. (the “Corporation”)
 
I.           Rights on Liquidation, Dissolution or Winding Up.
 
(a)           In the event of any liquidation, dissolution or winding up of the
Corporation, distributions out of the assets of the Corporation available
therefor shall be made to the shareholders of the Corporation in the following
manner:
 
(i)           The holders of shares of the Corporation's Series A 12%
Convertible Preferred Stock (the “Series A Preferred Stock”) then outstanding
shall be entitled to receive, in preference to the holders of the Corporation’s
common stock, par value $0.001 per share (the “Common Stock”), a per share
amount equal to the greater of (a) $1.00 per share of Series A Preferred Stock,
plus any accrued and unpaid dividends, or (b) an amount per share of Series A
Preferred Stock which the holders would have received on an as converted basis,
using the Applicable Conversion Price (the “Liquidated Preference”).  The term
“Applicable Conversion Price” shall mean the Initial Conversion Price (as
hereinafter defined) of the Series A Preferred Stock as adjusted from time to
time pursuant to Article V of this Certificate.
 
(ii)           If, upon any liquidation, dissolution or winding up of the
Corporation, the assets of the Corporation available for distribution to the
holders of the Series A Preferred Stock under Sections I(a)(i) and to the
holders of shares of all other capital stock ranking pari passu with the Series
A Preferred Stock shall be insufficient to permit the payment to all such
holders of their full preferential amounts, the holders of shares of the
Series A Preferred Stock and such holders of capital stock ranking pari passu
therewith, shall share ratably in any distribution of assets in proportion to
the amounts that would have been distributed to each such holder upon the
liquidation, dissolution or winding up of the Corporation in respect of such
shares held by them if all amounts payable on or with respect to such shares had
been paid in full.
 
(b)           After the distribution to the holders of the Series A Preferred
Stock described in Section I(a) hereof has been made, the holders of the
Series A Preferred Stock shall be entitled to no further participation in the
distribution of the assets of the Corporation and shall have no further rights
of conversion.
 
(c)           A consolidation or merger of the Corporation in a transaction in
which the shareholders of the Corporation receive cash, securities or other
consideration in exchange for the shares of capital stock held by them, or a
sale, conveyance or disposition of all or substantially all of the assets of the
Corporation to another person or persons as an entirety, or the effectuation by
the Corporation of a transaction or series of related transactions in which more
than 50% of the voting power of the Corporation is disposed of, shall be
regarded as a liquidation, dissolution or winding up of the affairs of the
Corporation within the meaning of this Section I, unless either (i) the per
share consideration paid on an as converted basis to Common Stock in such
consolidation, merger, sale, conveyance, disposition, or other transaction
exceeds 300% of the Applicable Conversion Price or (ii) such consolidation,
merger, sale, conveyance,
 
 
-1-

--------------------------------------------------------------------------------

 
disposition, or other transaction is approved by the holders of a majority of
the Series A Preferred Stock.
 
(d)           The Liquidation Preference to be paid to the holders of the
Series A Preferred Stock hereunder shall be adjusted equitably to reflect any
stock splits, stock combinations or stock subdivisions with respect to the
Series A Preferred Stock.
 
II.           Voting.
 
(a)           The holders of the Series A Preferred Stock shall be entitled to
notice of all shareholders’ meetings and to vote or to act by written consent of
shareholders.
 
(b)           Except as otherwise required by law, by the Corporation’s Articles
of Incorporation or in a certificate of preferences, limitations, and relative
rights filed by the Corporation pursuant to the Florida Business Corporation
Act, the holders of the Series A Preferred Stock and Common Stock shall vote as
a single class on all matters submitted to the shareholders of the Corporation
on the basis that each holder of the Series A Preferred Stock shall have that
number of votes per share of Series A Preferred Stock equal to the number of
shares of Common Stock into which each respective share of the Series A
Preferred Stock held by such holder could be converted on the date for
determination of shareholders of record entitled to vote at the meeting or on
the effective date of any applicable written consent.  The holders of the Common
Stock shall be entitled to one vote for each share of Common Stock registered in
the name of such holder.  With respect to all questions as to which, under law,
shareholders are entitled to vote by (a) class, the holders of the Series A
Preferred Stock then outstanding shall vote together with all other preferred
shareholders as a class separately from the holders of the Common Stock, or (b)
by series, the holders of Series A Preferred Stock then outstanding shall vote
together with all other holders of Series A Preferred Stock as a single series
separately from any other class or series of the Corporation’s capital stock
then outstanding.
 
III.           Negative Covenants.  As long as any share of Series A Preferred
Stock is outstanding, the Corporation shall not, except as otherwise provided
herein, take any of the actions set forth below without the affirmative vote or
written consent of the majority in interest of the holders of the outstanding
shares of Series A Preferred Stock, voting together as a single class:
 
(a)           amend, alter or repeal any provisions of, or add any provisions
to, the Articles of Incorporation of the Corporation, or adopt, amend, repeal or
abrogate any provision of the By-Laws of the Corporation;
 
(b)           redeem any shares of the Corporation’s capital stock except for
(i) the redemption of the Series A Preferred Stock or the Warrants (as
hereinafter defined), in accordance with their respective terms, (ii) the
redemption of Common Stock to accomplish cashless exercises of stock options or
warrants outstanding on November 30, 2007 or issued in the future pursuant to a
compensation plan which has been approved by the shareholders of the
Corporation, or (iii) securities cancelled in connection with their exercise or
conversion in accordance with their respective terms;
 
 
-2-

--------------------------------------------------------------------------------

 
(c)           change the preferences, limitations or relative rights of the
Series A Preferred Stock;
 
(d)           increase or decrease the authorized number of shares of Series A
Preferred Stock; or
 
(e)           create (by reclassification or otherwise) any new series or shares
having preferences, limitations, or relative rights senior to those of the
Series A Preferred Stock.
 
IV.           Conversion.  The holders of the Series A Preferred Stock shall
have the following conversion rights:
 
(a)           Each share of Series A Preferred Stock shall be convertible,
without the payment of any additional consideration by the holder thereof, at
any time after September 30, 2008, at the office of the Corporation or any
transfer agent for the Series A Preferred Stock, into ten (10) shares of Common
Stock; provided, however, that if the Corporation merges with and into another
entity pursuant to which the holders of Common Stock receive solely cash
consideration, each share of Series A Preferred Stock shall be automatically
converted into the right to receive the product of (A) 18.181 multiplied by (B)
the cash consideration per share of Common Stock paid or to be paid in such
merger.  All shares of Common Stock issued on conversion of the Series A
Preferred Stock shall be deemed fully paid and nonassessable shares of Common
Stock.  The Initial Conversion Price shall be Ten Cents ($0.10) per share and
shall be adjusted from time to time pursuant to Article V of this Certificate.
 
(b)           Each share of Series A Preferred Stock shall automatically be
converted into shares of Common Stock at the then Applicable Conversion Price if
the average closing or last sale price of the Common Stock on the OTC Bulletin
Board or other stock exchange or trading medium where such shares are traded for
any consecutive twenty (20) trading day period, shall exceed three hundred
percent (300%) of the then Applicable Conversion Price.
 
(c)           No fractional shares of Common Stock shall be issued upon
conversion of the Series A Preferred Stock.  Any fractional shares to which a
holder would otherwise be entitled shall be cancelled.
 
(d)           Upon the automatic conversion of the Series A Preferred Stock
pursuant to Section IV(a) or IV(b), the holders of such Series A Preferred Stock
shall surrender the certificates representing such shares at the office of the
Corporation or of its transfer agent.  Upon the occurrence of an event specified
in Section IV(a) or IV(b), the Series A Preferred Stock shall be converted
automatically without any further action by the holders of such shares and
whether or not the certificates representing such shares are surrendered to the
Corporation or its transfer agent for the Series A Preferred Stock; provided,
however, that the Corporation shall not be obligated to issue certificates
evidencing the shares of Common Stock issuable upon such conversion unless
certificates evidencing such shares of the Series A Preferred Stock being
converted are either delivered to the Corporation or its transfer agent, or the
holder notifies the Corporation or its transfer agent that such certificates
have been lost, stolen, or destroyed and executes an agreement satisfactory to
the Corporation to indemnify the Corporation from any
 
 
-3-

--------------------------------------------------------------------------------

 
loss incurred by it in connection therewith and, if the Corporation so elects,
provides an appropriate indemnity bond.  Thereupon, there shall be issued and
delivered to such holder, promptly at such office and in his name as shown on
such surrendered certificate or certificates, a certificate or certificates for
the number of whole shares of Common Stock into which the shares of the Series A
Preferred Stock surrendered were convertible on the date on which such automatic
conversion occurred.  From and after the date of the event that causes the
automatic conversion, all rights of the holder with respect to the Series A
Preferred Stock so converted shall terminate, except only the right of such
holder, upon the surrender of such holder's certificate or certificates
therefor, to receive certificates for the number of shares of Common Stock
issuable upon conversion thereof.
 
(e)           Before any holder of shares of Series A Preferred Stock shall be
entitled to convert such shares into shares of Common Stock (except as provided
in Section IV(d)), such holder shall surrender the certificate or certificates
therefor, duly endorsed, at the office of the Corporation or of its transfer
agent for the Series A Preferred Stock and shall give written notice to the
Corporation at such office that such holder elects to convert the shares of
Series A Preferred Stock and shall state therein such holder’s name or the name
or names of such holder’s nominee in which the certificate or certificates for
shares of Common Stock are to be issued.  The Corporation shall, as soon as
practicable thereafter, issue and deliver at such office to such holder of
Series A Preferred Stock, or to such holder’s nominee, a certificate or
certificates for the number of whole shares of Common Stock to which such holder
shall be entitled as aforesaid.  Such conversion shall be deemed to have been
made on the date of such surrender of the shares of Series A Preferred Stock to
be converted and notice given as herein provided, and the person or persons
entitled to receive the shares of Common Stock issuable upon conversion shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on such date or, if such date is a weekend or legal holiday, the
next succeeding business day.  From and after such date, all rights of the
holder with respect to the Series A Preferred Stock so converted shall
terminate.
 
(f)           In the event of any taking by the Corporation of a record of the
holders of any class or series of securities for the purpose of determining the
holders thereof who are entitled to receive any dividend (other than a cash
dividend that is the same as cash dividends paid in previous quarters) or other
distribution, the Corporation shall mail to each holder of the Series A
Preferred Stock, at least ten (10) days prior to such record date, a notice
specifying the date on which any such record is to be taken for the purpose of
such dividend or distribution.
 
(g)           The Corporation shall reserve and keep available out of its
authorized but unissued Common Stock such number of shares of Common Stock as
shall from time to time be sufficient to effect the conversion of the Series A
Preferred Stock.
 
(h)           The Corporation shall pay any issue or transfer taxes payable in
connection with the conversion of the Series A Preferred Stock; provided,
however, that the Corporation shall not be required to pay any tax that may be
payable in respect of any transfer to a name other than that of the holder of
the Series A Preferred Stock, and no issuance or delivery need be made unless
the Corporation has been paid the amount of such tax or it has been established
to the Corporation's satisfaction that the tax has been paid.


 
-4-

--------------------------------------------------------------------------------

 
 
V.           Antidilution
 
(a)           For purposes of this Section V, the following definitions shall
apply:
 
(i)           “Option” shall mean each option or warrant to subscribe for,
purchase or otherwise acquire Common Stock including the Warrants.
 
(ii)           “Warrants” mean those certain warrants exercisable at $0.50 per
share expiring on November 30, 2012 and issued at the time of the issuance of
Series A Preferred Stock.
 
(iii)           “Original Issue Date” shall mean April 28, 2008.
 
(iv)           “Convertible Securities” shall mean any evidences of indebtedness
or shares (other than the Series A Preferred Stock) of Corporation capital stock
convertible into, exchangeable for, or exercisable (with or without the payment
of additional consideration or exercise price) for Common Stock.
 
(b)           In the event the Corporation at any time or from time to time
after the Original Issue Date shall declare or pay any dividend or make any
other distribution on or with respect to the Common Stock payable in Common
Stock or in any Convertible Securities or shall effect a subdivision of the
outstanding shares of Common Stock into a greater number of such shares (by
reclassification or otherwise other than by payment of a dividend in Common
Stock), the Applicable Conversion Price in effect immediately prior to such
dividend, distribution, or subdivision shall, on the record date for such event
(or in the absence of a record date, on the date of such event) be decreased
proportionately; provided, however, that the Applicable Conversion Price shall
not be so reduced at such time if the amount of such reduction would be an
amount less than $.01, but any such amount shall be carried forward (together
with any amount carried forward pursuant to Section V(c)) and the reduction with
respect thereto shall be made at the time of and together with any subsequent
reduction which, together with such amount and any other amount or amounts so
carried forward, shall aggregate $.01 or more.
 
(c)           In the event the outstanding shares of Common Stock shall be
combined or consolidated, by reclassification or otherwise, into a lesser number
of shares of Common Stock, the Applicable Conversion Price in effect immediately
prior to such combination or consolidation shall, on the record date for such
event (or in the absence of a record date, on the date of such event) be
increased proportionately; provided, however, that the Applicable Conversion
Price shall not be so increased at such time if the amount of such increase
would be an amount less than $.01, but any such amount shall be carried forward
(together with any amount carried forward pursuant to Section V(b)) and the
increase with respect thereto shall be made at the time of and together with any
subsequent increase which, together with such amount and any other amount or
amounts so carried forward, shall aggregate $.01 or more.
 
(d)           Upon the occurrence of each adjustment or readjustment of the
Applicable Conversion Price pursuant to this Section V, the Corporation at its
expense shall promptly
 
 
-5-

--------------------------------------------------------------------------------

 
compute such adjustment or readjustment in accordance with the terms hereof and
furnish to each holder of Series A Preferred Stock a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based.  The Corporation shall, upon the written
request at any time of any holder of Series A Preferred Stock, furnish or cause
to be furnished to such holder a like certificate setting forth (i) such
adjustments and readjustments, (ii) the Applicable Conversion Price at the time
in effect, and (iii) the number of shares of Common Stock and the amount, if
any, of other property which at the time would be received upon the conversion
of each share of Series A Preferred Stock.
 
VI.           Dividends.
 
(a)           The holders of the Series A Preferred Stock shall be entitled to
receive cumulative dividends in preference to any dividend declared or paid on
the Common Stock at the rate of Twelve Cents ($0.12) per share of Series A
Preferred Stock per annum from the Original Issue Date (as defined in Article V
of this Certificate).  The dividends shall be payable at the election of the
Corporation in cash or newly issued shares of Common Stock or any combination
thereof.  Dividends shall be declared on a semi-annual basis.  All dividends
declared with respect to the Series A Preferred Stock shall be declared pro rata
per share.  The holders of the Series A Preferred Stock also shall be entitled
to participate pro rata in any dividends paid on the Common Stock on an as
converted basis as set forth in Section VI(d) of this Certificate.
 
(b)           Immediately prior to a liquidation, dissolution or winding up of
the Corporation, all accrued but unpaid dividends on the Series A Preferred
Stock, whether declared or not declared, shall be paid, and immediately prior to
any conversion of shares of the Series A Preferred Stock, all accrued but unpaid
dividends on the shares of the Series A Preferred Stock to be converted, whether
or not declared, shall be paid.
 
(c)           To the extent the Corporation elects to pay any dividend in newly
issued shares of Common Stock, the number of shares to be issued will be valued
at the VWAP for the 30 trading days immediately preceding (but not including)
the applicable record date with respect to such dividend.  “VWAP” means the
volume weighted average price of the Common Stock on the OTC Bulletin Board or
other stock exchange or trading medium where such shares are traded as reported
by Bloomberg, L.P. using the VWAP function.  If for any reason, VWAP cannot be
thus determined, “VWAP” shall mean the average closing or last sale price of the
Company’s Common Stock on the OTC Bulletin Board or such other exchange or
trading medium.  If the shares of Common Stock are not then so trading, the
Board of Directors shall fix the fair value of such dividend shares in good
faith.
 
(d)           In the event that the Board of Directors of the Corporation shall
declare a dividend (other than a dividend payable in shares of Common Stock or a
subdivision of the outstanding shares of Common Stock, by reclassification or
otherwise), payable on the then outstanding shares of Common Stock of the
Corporation, the holders of the Series A Preferred Stock shall be entitled to
receive dividends in an amount per share of Series A Preferred Stock that is
equal to the product of (i) the number of shares of Common Stock into which the
Series A Preferred Stock is convertible on the record date for such dividend
multiplied by (ii) the aggregate per share amount of all cash dividends and the
aggregate per share amount of all other
 
 
-6-

--------------------------------------------------------------------------------

 
property distributed on or with respect to the Common Stock.  Such dividends
shall be declared and paid contemporaneously with the declaration and payment of
the related dividend on the Common Stock.
 
(e)           As long as any share of the Series A Preferred Stock remains
outstanding, no dividend shall be declared or paid upon, nor shall any
distribution be made upon, the Corporation’s Common Stock if at the time
(i) dividends that accrued with respect to the Series A Preferred Stock shall
remain unpaid, or (ii) any other payment or distribution on or with respect to
any share of Series A Preferred Stock that shall theretofore have been due from
the Corporation shall not have been made in full.
 
 
 
 
-7- 

--------------------------------------------------------------------------------



